Citation Nr: 1519160	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-23 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim of entitlement to service connection for tinnitus has been received.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from September 1993 to September 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that denied reopening of the Veteran's claim of entitlement to service connection for tinnitus.

The Board notes that the appellant's tinnitus service connection claim was originally denied in an October 2004 rating decision; he was notified of the denial the next month, but he did not complete the steps required to appeal that decision.  Thereafter, reopening of the claim was denied in a rating decision issued in April 2008; the appellant was notified of the denial the same month, but he did not complete the steps required to appeal that decision.  The October 2004 RO decision therefore represents the last final action on the merits of the tinnitus service connection claim.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The April 2008 rating decision represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board must consider whether any of the evidence submitted since the April 2008 rating decision constitutes new and material evidence on the issue of entitlement to service connection for tinnitus.

In December 2014, a videoconference hearing was held between the RO and the Board in Washington, DC before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  

As reflected in the June 2013 Statement of the Case (SOC), the RO referred to the appellant's claim of entitlement to service connection for tinnitus as being 'reopened' and continued to deny the claim on the merits.  However, before reaching the merits of the claim for service connection for tinnitus, the Board must first rule on the matter of the reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The new and material evidence issue on appeal is therefore as listed on the first page of the present decision. 

This appeal was processed using the VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and that matter is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2004 rating decision denied service connection for tinnitus.  The appellant did not appeal that rating decision and no relevant evidence was received within one year of the rating decision; the rating decision is final. 

2.  An April 2008 rating decision denied reopening of the claim for service connection for tinnitus.  The appellant did not appeal that rating decision and no relevant evidence was received within one year of the rating decision; the rating decision is final.

3.  The evidence submitted since the April 2008 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim for service connection for tinnitus.



CONCLUSIONS OF LAW

1.  The October 2004 rating decision denying service connection for tinnitus is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.200, 20.1100, 20.1104 (2014).

2.  The April 2008 rating decision denying the reopening of the claim for service connection for tinnitus is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.200, 20.1100, 20.1104 (2014).

3.  New and material evidence has been presented since the April 2008 rating decision denying service connection for tinnitus; thus, that claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In relation to the reopening of a previously denied claim, VA is required to consider the bases for the prior denial and to respond with a notice letter that describes what evidence would be needed to substantiate the element(s) required to establish service connection found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, as the Board is granting the appellant's attempt to reopen his claim for service connection for tinnitus, the Board is granting in full the benefit (reopening of the claim) sought on appeal.  (The claim of entitlement to service connection is being remanded for additional development.)  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Ringing in the ears is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans, 9 Vet. App. at 285.  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2013).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The appellant's claim of entitlement to service connection for tinnitus was initially denied in an October 2004 rating decision.  This rating decision became final after the appellant did not submit any appeal.  38 C.F.R. § 20.1103.  This is so because the appellant did not appeal the rating decision within the time period allowed and because he did not submit any additional evidence or statements concerning his claim within the one-year appeal period either.  (The next communication from the appellant regarding service connection for tinnitus was received in September 2007.)  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

In September 2007, the appellant sought to reopen his claim for service connection for tinnitus.  Reopening of the claim was denied in a rating decision issued in April 2008.  This rating decision became final after the appellant did not submit any appeal.  38 C.F.R. § 20.1103.  This is so because the appellant did not appeal the rating decision within the time period allowed and because he did not submit any additional evidence or statements concerning his claim within the one-year appeal period either.  (The next communication from the appellant regarding service connection for tinnitus was received in November 2009.)  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

The April 2008 rating decision is also the last time the tinnitus service connection claim was finally disallowed on any basis; that rating decision is final and may not be reopened in the absence of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the appellant's claim may be reopened only if new and material evidence has been secured or presented since the April 2008 rating decision.  See Glynn, 6 Vet. App. at 523.

The appellant's claim for service connection for tinnitus was denied in essence because there was no evidence of record that indicated that the appellant had sought treatment for tinnitus or that the claimed tinnitus was related to any incident of service; any new and material evidence must relate to this.  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA must not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead must examine and determine if it could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.  

The evidence added to the record subsequent to the issuance of the April 2008 rating decision includes written statements from the appellant; the appellant's December 2014 Board hearing testimony; VA treatment records dated between October 2002 and May 2013; and private treatment records dated in August 2009, and February 2010.  The appellant essentially testified that he has been experiencing tinnitus since service and a May 2013 VA treatment record shows that the appellant complained of constant tinnitus.  The private medical records show that the appellant was noted to have chronic tinnitus in February 2010.

The Board therefore finds that the evidence submitted subsequent to the April 2008 rating decision provides relevant information as to the question of whether the appellant has sought treatment for tinnitus and also indicates continuity of symptomatology since service.  The Board finds that the evidence cited above constitutes new and material evidence sufficient to reopen the claim for service connection for tinnitus.  The underlying issue of entitlement to service connection for tinnitus is addressed in the REMAND section below.


ORDER

New and material evidence having been presented, the application to reopen the claim of entitlement to service connection for tinnitus is granted and, to that extent only, the appeal is granted.


REMAND

A determination has been made that additional development is necessary with respect to the issue on appeal. Accordingly, further appellate consideration will be deferred and this case remanded for action as described below. 

The report of the September 2004 VA audiology examination included an opinion that it was not at least as likely as not that the appellant tinnitus was related to service.  The audiologist stated that this was because the duration of the tinnitus was more consistent with "normal tinnitus."  Since tinnitus is a disability for VA purposes, there cannot be any such thing as "normal tinnitus."  In addition, the audiologist did not address the appellant's report that his tinnitus had its onset during service.  On remand, an opinion from an otolaryngologist should be obtained in order to resolve these discrepancies.

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board's task is to make findings based on evidence of record--not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following: 


1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.

2.  Obtain all outstanding VA treatment records, to include all audiology reports and audiogram results, and associate them with the evidence of record.  In particular, obtain VA treatment records dated after May 2013.

3.  After completing any additional notification and/or development action deemed warranted by the record, arrange for an otolaryngologist to review the Veteran's claims file by and provide a written opinion as to the etiology and onset date of the Veteran's claimed tinnitus. 

The entire claims file must be reviewed.  If the reviewing physician does not have access to Virtual VA or VBMS, any relevant treatment records contained in the Virtual VA file or VBMS that are not available must be printed and made available to the reviewer.

The otolaryngologist must discuss whether the Veteran was exposed to acoustic trauma in service and explain the significance, if any, of his in-service and post-service noise exposure in relation to the development of tinnitus.  The opinion must also discuss the September 2004 VA audiologist opinion that the Veteran's tinnitus was 'normal tinnitus'.

Specifically, the otolaryngologist must address the following questions:

      a. On the basis of the evidence of record, including the Veteran's statements about the onset of his tinnitus and based on the known development characteristics of tinnitus, can it be concluded that tinnitus existed at the time of Veteran's separation from service in September 1998? Within one year of the September 1998 service separation?  

      b. Is it as least as likely as not that the Veteran's claimed tinnitus is etiologically related to any incident of service (such as exposure to weapon fire or explosions) or is the claimed tinnitus more likely due to some other cause or causes, including post-service noise exposure or recurrent ear infections in the right ear since childhood?

Note: In assessing the relative likelihood as to origins and etiology of the Veteran's tinnitus, the examiner must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed tinnitus is causally or etiologically related to the Veteran's active service or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the physician must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without resort to mere speculation, the physician must state whether the inability to provide a definitive opinion was due to a need for further information (with that needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology and onset of the Veteran's claimed tinnitus.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  If the reviewing physician concludes that an examination of the Veteran is needed before an opinion can be rendered, schedule the Veteran for said examination.

5. Upon receipt of the VA reviewer's report and any examination report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, VA must refer the report(s) to the VA reviewer or examiner for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.). 

6.  After all appropriate development has been accomplished, consider all of the evidence of record and re-adjudicate the Veteran's claim.  Ensure that all theories of service connection are considered.

7.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the service connection issue currently on appeal.  An appropriate period of time for response must be allowed. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


